DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
Examiner agrees with the applicant’s remarks dated 03/16/2021 regarding the Claim Objection(s), 112b, 102, 103 Rejections. Moreover, prior art Grabau (US 2009/0295164), examiner agrees with the applicant’s regarding: 
the wind turbine 101 has a diameter larger than the diameter of the rotor of the wind turbine and the rotor blades do not pass through the wind behind the blades of the wind turbine 101 when rotating, and 
Grabau does not receive wind below the rotor swept area and does enable the flow of wind from in front of the rotor blades to behind the rotor blades without passing through the rotor swept area.
Therefore, prior arts fail to disclose, as claimed in Claim 1 & 14: 
the wind turbine comprising a tower and the wind turbine rotor provided with a number of rotor blades defining a rotor swept area having a diameter equal to a diameter of the wind turbine rotor and through which the rotor blades pass when rotating; and 
characterized in that the wind guide is arranged directly underneath the rotor blades of the wind turbine rotor and configured to direct the wind, located surrounding below the rotor blades of the wind turbine rotor and the rotor swept area, to an area behind the rotor blades of the wind turbine rotor and the rotor swept area without passing through the rotor swept area such that in the area behind the rotor the wind speed is increased and the wind pressure is reduced.
With respect to Claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious a fails to teach or suggests (mainly elements a-b described above):

the wind turbine comprising a tower and the wind turbine rotor provided with a number of rotor blades defining a rotor swept area having a diameter equal to a diameter of the wind turbine rotor and through which the rotor blades pass when rotating; 
the wind guide system comprising a wind guide arranged and configured to receive wind below the rotor swept area and to change the direction of the wind so that the wind leaving the wind guide has another direction than the wind received by the wind guide; 
characterized in that the wind guide is arranged directly underneath the rotor blades of the wind turbine rotor and configured to direct the wind, located below the rotor blades of the wind turbine rotor and the rotor swept area, to an area behind the rotor blades of the wind turbine rotor and the rotor swept area without passing through the rotor swept area such that in the area behind the rotor the wind speed is increased and the wind pressure is reduced.
With respect to Claim 14, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious a fails to teach or suggests –
A method for guiding wind below a wind turbine rotor of a wind turbine from a first direction to a second direction, 
-6-the wind turbine comprises a tower and the wind turbine rotor provided with a number of rotor blades defining a rotor swept area having a diameter equal to a diameter of the wind turbine rotor and through which the rotor blades pass when rotating; 
wherein said method applies a guide system comprising wind guide arranged and configured to receive wind below the rotor swept area and to change the direction of the wind so that the wind leaving the wind guide has another direction than the wind received by the wind guide, characterized in that the method comprises the following step: 
arranging the wind guide in a position and orientation, in which it is arranged directly underneath the rotor blades of the wind turbine rotor and configured to direct the wind, located below the rotor blades of the wind turbine rotor and the rotor swept area, to an area behind the rotor blades of the wind turbine rotor and the rotor swept area without passing through the rotor swept area such that in the area behind the rotor the wind speed is increased and the wind pressure is reduced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832